
	

116 HR 4617 : Stopping Harmful Interference in Elections for a Lasting Democracy Act
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 4617
		IN THE SENATE OF THE UNITED STATES
		October 28, 2019Received; read twice and referred to the Committee on Rules and AdministrationAN ACT
		To amend the Federal Election Campaign Act of 1971 to clarify the obligation to report acts of
			 foreign election influence and require implementation of compliance and
			 reporting systems by Federal campaigns to detect and report such acts, and
			 for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Stopping Harmful Interference in Elections for a Lasting Democracy Act or the SHIELD Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Enhanced Reporting Requirements
					Subtitle A—Establishing Duty To Report Foreign Election Interference
					Sec. 101. Federal campaign reporting of foreign contacts.
					Sec. 102. Federal campaign foreign contact reporting compliance system.
					Sec. 103. Criminal penalties.
					Sec. 104. Report to congressional intelligence committees.
					Sec. 105. Rule of construction.
					Subtitle B—Strengthening Oversight of Online Political Advertising
					Sec. 111. Short title.
					Sec. 112. Purpose.
					Sec. 113. Expansion of definition of public communication.
					Sec. 114. Expansion of definition of electioneering communication.
					Sec. 115. Application of disclaimer statements to online communications.
					Sec. 116. Political record requirements for online platforms.
					Sec. 117. Preventing contributions, expenditures, independent expenditures, and disbursements for
			 electioneering communications by foreign nationals in the form of online
			 advertising.
					Sec. 118. Independent study on media literacy and online political content consumption.
					Title II—Closing Loopholes Allowing Spending by Foreign Nationals in Elections
					Sec. 201. Clarification of prohibition on participation by foreign nationals in election-related
			 activities.
					Sec. 202. Clarification of application of foreign money ban to certain disbursements and
			 activities.
					Sec. 203. Audit and report on illicit foreign money in Federal elections.
					Sec. 204. Prohibition on contributions and donations by foreign nationals in connections with
			 ballot initiatives and referenda.
					Sec. 205. Expansion of limitations on foreign nationals participating in political advertising.
					Sec. 206. Prohibiting establishment of corporation to conceal election contributions and donations
			 by foreign nationals.
					Title III—Deterring Foreign Interference in Elections
					Subtitle A—Deterrence under Federal Election Campaign Act of 1971
					Sec. 301. Restrictions on exchange of campaign information between candidates and foreign powers.
					Sec. 302. Clarification of standard for determining existence of coordination between campaigns and
			 outside interests.
					Sec. 303. Prohibition on provision of substantial assistance relating to contribution or donation
			 by foreign nationals.
					Subtitle B—Prohibiting Deceptive Practices and Preventing Voter Intimidation
					Sec. 311. Short title.
					Sec. 312. Prohibition on deceptive practices in Federal elections.
					Sec. 313. Corrective action.
					Sec. 314. Reports to Congress.
					Subtitle C—Inadmissibility and Deportability of Aliens Engaging in Improper Election Interference
					Sec. 321. Inadmissibility and deportability of aliens engaging in improper interference in United
			 States elections.
					Subtitle D—Notifying States of Disinformation Campaigns by Foreign Nationals 
					Sec. 331. Notifying States of disinformation campaigns by foreign nationals.
					Subtitle E—Prohibiting Use of Deepfakes in Election Campaigns
					Sec. 341. Prohibition on distribution of materially deceptive audio or visual media prior to
			 election.
					Subtitle F—Assessment of Exemption of Registration Requirements Under FARA for Registered Lobbyists
					Sec. 351. Assessment of exemption of registration requirements under FARA for registered lobbyists.
					Title IV—Miscellaneous Provisions
					Sec. 401. Effective dates of provisions.
					Sec. 402. Severability.
				
			IEnhanced Reporting Requirements
			AEstablishing Duty To Report Foreign Election Interference
				101.Federal campaign reporting of foreign contacts
					(a)Initial notice
 (1)In generalSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended by adding at the end the following new subsection:
							
								(j)Disclosure of reportable foreign contacts
 (1)Committee obligation to notifyNot later than 1 week after a reportable foreign contact, each political committee shall notify the Federal Bureau of Investigation and the Commission of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact. The Federal Bureau of Investigation, not later than 1 week after receiving a notification from a political committee under this paragraph, shall submit to the political committee, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate written or electronic confirmation of receipt of the notification.
 (2)Individual obligation to notifyNot later than 3 days after a reportable foreign contact— (A)each candidate and each immediate family member of a candidate shall notify the treasurer or other designated official of the principal campaign committee of such candidate of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact; and
 (B)each official, employee, or agent of a political committee shall notify the treasurer or other designated official of the committee of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact.
 (3)Reportable foreign contactIn this subsection: (A)In generalThe term reportable foreign contact means any direct or indirect contact or communication that—
 (i)is between— (I)a candidate, an immediate family member of the candidate, a political committee, or any official, employee, or agent of such committee; and
 (II)an individual that the person described in subclause (I) knows, has reason to know, or reasonably believes is a covered foreign national; and
 (ii)the person described in clause (i)(I) knows, has reason to know, or reasonably believes involves— (I)an offer or other proposal for a contribution, donation, expenditure, disbursement, or solicitation described in section 319; or
 (II)coordination or collaboration with, an offer or provision of information or services to or from, or persistent and repeated contact with, a covered foreign national in connection with an election.
												(B)Exceptions
 (i)Contacts in official capacity as elected officialThe term reportable foreign contact shall not include any contact or communication with a covered foreign national by an elected official or an employee of an elected official solely in an official capacity as such an official or employee.
 (ii)Contacts for purposes of enabling observation of elections by international observersThe term reportable foreign contact shall not include any contact or communication with a covered foreign national by any person which is made for purposes of enabling the observation of elections in the United States by a foreign national or the observation of elections outside of the United States by a candidate, political committee, or any official, employee, or agent of such committee.
 (iii)Exceptions not applicable if contacts or communications involve prohibited disbursementsA contact or communication by an elected official or an employee of an elected official shall not be considered to be made solely in an official capacity for purposes of clause (i), and a contact or communication shall not be considered to be made for purposes of enabling the observation of elections for purposes of clause (ii), if the contact or communication involves a contribution, donation, expenditure, disbursement, or solicitation described in section 319.
											(C)Covered foreign national defined
 (i)In generalIn this paragraph, the term covered foreign national means— (I)a foreign principal (as defined in section 1(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(b)) that is a government of a foreign country or a foreign political party;
 (II)any person who acts as an agent, representative, employee, or servant, or any person who acts in any other capacity at the order, request, or under the direction or control, of a foreign principal described in subclause (I) or of a person any of whose activities are directly or indirectly supervised, directed, controlled, financed, or subsidized in whole or in major part by a foreign principal described in subclause (I); or
 (III)any person included in the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury pursuant to authorities relating to the imposition of sanctions relating to the conduct of a foreign principal described in subclause (I).
 (ii)Clarification regarding application to citizens of the United StatesIn the case of a citizen of the United States, subclause (II) of clause (i) applies only to the extent that the person involved acts within the scope of that person’s status as the agent of a foreign principal described in subclause (I) of clause (i).
 (4)Immediate family memberIn this subsection, the term immediate family member means, with respect to a candidate, a parent, parent-in-law, spouse, adult child, or sibling.. (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to reportable foreign contacts which occur on or after the date of the enactment of this Act.
						(b)Information included on report
 (1)In generalSection 304(b) of such Act (52 U.S.C. 30104(b)) is amended— (A)by striking and at the end of paragraph (7);
 (B)by striking the period at the end of paragraph (8) and inserting ; and; and (C)by adding at the end the following new paragraph:
								
 (9)for any reportable foreign contact (as defined in subsection (j)(3))— (A)the date, time, and location of the contact;
 (B)the date and time of when a designated official of the committee was notified of the contact; (C)the identity of individuals involved; and
 (D)a description of the contact, including the nature of any contribution, donation, expenditure, disbursement, or solicitation involved and the nature of any activity described in subsection (j)(3)(A)(ii)(II) involved..
 (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to reports filed on or after the expiration of the 60-day period which begins on the date of the enactment of this Act.
						102.Federal campaign foreign contact reporting compliance system
 (a)In generalSection 302 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102) is amended by adding at the end the following new subsection:
						
							(j)Reportable foreign contacts compliance policy
 (1)ReportingEach political committee shall establish a policy that requires all officials, employees, and agents of such committee to notify the treasurer or other appropriate designated official of the committee of any reportable foreign contact (as defined in section 304(j)) not later than 3 days after such contact was made.
 (2)Retention and preservation of recordsEach political committee shall establish a policy that provides for the retention and preservation of records and information related to reportable foreign contacts (as so defined) for a period of not less than 3 years.
								(3)Certification
 (A)In generalUpon filing its statement of organization under section 303(a), and with each report filed under section 304(a), the treasurer of each political committee (other than an authorized committee) shall certify that—
 (i)the committee has in place policies that meet the requirements of paragraphs (1) and (2); (ii)the committee has designated an official to monitor compliance with such policies; and
 (iii)not later than 1 week after the beginning of any formal or informal affiliation with the committee, all officials, employees, and agents of such committee will—
 (I)receive notice of such policies; (II)be informed of the prohibitions under section 319; and
 (III)sign a certification affirming their understanding of such policies and prohibitions. (B)Authorized committeesWith respect to an authorized committee, the candidate shall make the certification required under subparagraph (A)..
					(b)Effective date
 (1)In generalThe amendment made by subsection (a) shall apply with respect to political committees which file a statement of organization under section 303(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30103(a)) on or after the date of the enactment of this Act.
 (2)Transition rule for existing committeesNot later than 30 days after the date of the enactment of this Act, each political committee under the Federal Election Campaign Act of 1971 shall file a certification with the Federal Election Commission that the committee is in compliance with the requirements of section 302(j) of such Act (as added by subsection (a)).
 103.Criminal penaltiesSection 309(d)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(d)(1)) is amended by adding at the end the following new subparagraphs:
					
 (E)Any person who knowingly and willfully commits a violation of subsection (j) or (b)(9) of section 304 or section 302(j) shall be fined not more than $500,000, imprisoned not more than 5 years, or both.
 (F)Any person who knowingly and willfully conceals or destroys any materials relating to a reportable foreign contact (as defined in section 304(j)) shall be fined not more than $1,000,000, imprisoned not more than 5 years, or both.. 
				104.Report to congressional intelligence committees
 (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Director of the Federal Bureau of Investigation shall submit to the congressional intelligence committees a report relating to notifications received by the Federal Bureau of Investigation under section 304(j)(1) of the Federal Election Campaign Act of 1971 (as added by section 101(a) of this Act).
 (b)ElementsEach report under subsection (a) shall include, at a minimum, the following with respect to notifications described in subsection (a):
 (1)The number of such notifications received from political committees during the year covered by the report.
 (2)A description of protocols and procedures developed by the Federal Bureau of Investigation relating to receipt and maintenance of records relating to such notifications.
 (3)With respect to such notifications received during the year covered by the report, a description of any subsequent actions taken by the Director resulting from the receipt of such notifications.
 (c)Congressional intelligence committees definedIn this section, the term congressional intelligence committees has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 105.Rule of constructionNothing in this subtitle or the amendments made by this subtitle shall be construed— (1)to impede legitimate journalistic activities; or
 (2)to impose any additional limitation on the right to express political views or to participate in public discourse of any individual who—
 (A)resides in the United States; (B)is not a citizen of the United States or a national of the United States, as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)); and
 (C)is not lawfully admitted for permanent residence, as defined by section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20)).
						BStrengthening Oversight of Online Political Advertising
 111.Short titleThis subtitle may be cited as the Honest Ads Act. 112.PurposeThe purpose of this subtitle is to enhance the integrity of American democracy and national security by improving disclosure requirements for online political advertisements in order to uphold the Supreme Court’s well-established standard that the electorate bears the right to be fully informed.
				113.Expansion of definition of public communication
 (a)In generalParagraph (22) of section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(22)) is amended by striking or satellite communication and inserting satellite, paid internet, or paid digital communication.
 (b)Treatment of contributions and expendituresSection 301 of such Act (52 U.S.C. 30101) is amended— (1)in paragraph (8)(B)(v), by striking on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising and inserting in any public communication; and
 (2)in paragraph (9)(B)— (A)by amending clause (i) to read as follows:
								
 (i)any news story, commentary, or editorial distributed through the facilities of any broadcasting station or any print, online, or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, print, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;; and
 (B)in clause (iv), by striking on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising and inserting in any public communication.
 (c)Disclosure and disclaimer statementsSubsection (a) of section 318 of such Act (52 U.S.C. 30120) is amended— (1)by striking financing any communication through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising and inserting financing any public communication; and
 (2)by striking solicits any contribution through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising and inserting solicits any contribution through any public communication.
						114.Expansion of definition of electioneering communication
					(a)Expansion to online communications
						(1)Application to qualified Internet and digital communications
 (A)In generalSubparagraph (A) of section 304(f)(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)(3)(A)) is amended by striking or satellite communication each place it appears in clauses (i) and (ii) and inserting satellite, or qualified internet or digital communication.
 (B)Qualified Internet or digital communicationParagraph (3) of section 304(f) of such Act (52 U.S.C. 30104(f)) is amended by adding at the end the following new subparagraph:
								
 (D)Qualified Internet or digital communicationThe term qualified internet or digital communication means any communication which is placed or promoted for a fee on an online platform (as defined in subsection (k)(3))..
 (2)Nonapplication of relevant electorate to online communicationsSection 304(f)(3)(A)(i)(III) of such Act (52 U.S.C. 30104(f)(3)(A)(i)(III)) is amended by inserting any broadcast, cable, or satellite before communication. (3)News exemptionSection 304(f)(3)(B)(i) of such Act (52 U.S.C. 30104(f)(3)(B)(i)) is amended to read as follows:
							
 (i)a communication appearing in a news story, commentary, or editorial distributed through the facilities of any broadcasting station or any online or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;.
 (b)Effective dateThe amendments made by this section shall apply with respect to communications made on or after January 1, 2020.
					115.Application of disclaimer statements to online communications
 (a)Clear and conspicuous manner requirementSubsection (a) of section 318 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(a)) is amended—
 (1)by striking shall clearly state each place it appears in paragraphs (1), (2), and (3) and inserting shall state in a clear and conspicuous manner; and (2)by adding at the end the following flush sentence: For purposes of this section, a communication does not make a statement in a clear and conspicuous manner if it is difficult to read or hear or if the placement is easily overlooked..
						(b)Special rules for qualified Internet or digital communications
 (1)In generalSection 318 of such Act (52 U.S.C. 30120) is amended by adding at the end the following new subsection:
							
								(e)Special rules for qualified Internet or digital communications
 (1)Special rules with respect to statementsIn the case of any communication to which this section applies which is a qualified internet or digital communication (as defined in section 304(f)(3)(D)) which is disseminated through a medium in which the provision of all of the information specified in this section is not possible, the communication shall, in a clear and conspicuous manner—
 (A)state the name of the person who paid for the communication; and (B)provide a means for the recipient of the communication to obtain the remainder of the information required under this section with minimal effort and without receiving or viewing any additional material other than such required information.
 (2)Safe harbor for determining clear and conspicuous mannerA statement in a qualified internet or digital communication (as defined in section 304(f)(3)(D)) shall be considered to be made in a clear and conspicuous manner as provided in subsection (a) if the communication meets the following requirements:
 (A)Text or graphic communicationsIn the case of a text or graphic communication, the statement— (i)appears in letters at least as large as the majority of the text in the communication; and
 (ii)meets the requirements of paragraphs (2) and (3) of subsection (c). (B)Audio communicationsIn the case of an audio communication, the statement is spoken in a clearly audible and intelligible manner at the beginning or end of the communication and lasts at least 3 seconds.
 (C)Video communicationsIn the case of a video communication which also includes audio, the statement— (i)is included at either the beginning or the end of the communication; and
 (ii)is made both in— (I)a written format that meets the requirements of subparagraph (A) and appears for at least 4 seconds; and
 (II)an audible format that meets the requirements of subparagraph (B). (D)Other communicationsIn the case of any other type of communication, the statement is at least as clear and conspicuous as the statement specified in subparagraph (A), (B), or (C)..
 (2)Nonapplication of certain exceptionsThe exceptions provided in section 110.11(f)(1)(i) and (ii) of title 11, Code of Federal Regulations, or any successor to such rules, shall have no application to qualified internet or digital communications (as defined in section 304(f)(3)(D) of the Federal Election Campaign Act of 1971, as added by this Act).
 (c)Modification of additional requirements for certain communicationsSection 318(d) of such Act (52 U.S.C. 30120(d)) is amended— (1)in paragraph (1)(A)—
 (A)by striking which is transmitted through radio and inserting which is in an audio format; and (B)by striking By radio in the heading and inserting Audio format;
 (2)in paragraph (1)(B)— (A)by striking which is transmitted through television and inserting which is in video format; and
 (B)by striking By television in the heading and inserting Video format; and (3)in paragraph (2)—
 (A)by striking transmitted through radio or television and inserting made in audio or video format; and (B)by striking through television in the second sentence and inserting in video format.
							116.Political record requirements for online platforms
 (a)In generalSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104), as amended by section 101(a), is further amended by adding at the end the following new subsection:
						
							(k)Disclosure of certain online advertisements
								(1)In general
 (A)Requirements for online platformsAn online platform shall maintain, and make available for online public inspection in machine readable format, a complete record of any request to purchase on such online platform a qualified political advertisement which is made by a person whose aggregate requests to purchase qualified political advertisements on such online platform during the calendar year exceeds $500.
 (B)Requirements for advertisersAny person who requests to purchase a qualified political advertisement on an online platform shall provide the online platform with such information as is necessary for the online platform to comply with the requirements of subparagraph (A).
 (2)Contents of recordA record maintained under paragraph (1)(A) shall contain— (A)a digital copy of the qualified political advertisement;
 (B)a description of the audience targeted by the advertisement, the number of views generated from the advertisement, and the date and time that the advertisement is first displayed and last displayed; and
 (C)information regarding— (i)the average rate charged for the advertisement;
 (ii)the name of the candidate to which the advertisement refers and the office to which the candidate is seeking election, the election to which the advertisement refers, or the national legislative issue to which the advertisement refers (as applicable);
 (iii)in the case of a request made by, or on behalf of, a candidate, the name of the candidate, the authorized committee of the candidate, and the treasurer of such committee; and
 (iv)in the case of any request not described in clause (iii), the name of the person purchasing the advertisement, the name and address of a contact person for such person, a list of the chief executive officers or members of the executive committee or of the board of directors of such person, and, if the person purchasing the advertisement is acting as the agent of a foreign principal under the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.), a statement that the person is acting as the agent of a foreign principal and the identification of the foreign principal involved.
 (3)Online platformFor purposes of this subsection, the term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine) which—
 (A)sells qualified political advertisements; and (B)has 50,000,000 or more unique monthly United States visitors or users for a majority of months during the preceding 12 months.
 (4)Qualified political advertisementFor purposes of this subsection, the term qualified political advertisement means any advertisement (including search engine marketing, display advertisements, video advertisements, native advertisements, and sponsorships) that—
 (A)is made by or on behalf of a candidate; or (B)communicates a message relating to any political matter of national importance, including—
 (i)a candidate; (ii)any election to Federal office; or
 (iii)a national legislative issue of public importance. (5)Time to maintain fileThe information required under this subsection shall be made available as soon as possible and shall be retained by the online platform for a period of not less than 4 years.
								(6)Safe harbor for platforms making best efforts to identify requests which are subject to record
 maintenance requirementsIn accordance with rules established by the Commission, if an online platform shows that the platform used best efforts to determine whether or not a request to purchase a qualified political advertisement was subject to the requirements of this subsection, the online platform shall not be considered to be in violation of such requirements.
 (7)PenaltiesFor penalties for failure by online platforms, and persons requesting to purchase a qualified political advertisement on online platforms, to comply with the requirements of this subsection, see section 309..
 (b)RulemakingNot later than 120 days after the date of the enactment of this Act, the Federal Election Commission shall establish rules—
 (1)requiring common data formats for the record required to be maintained under section 304(k) of the Federal Election Campaign Act of 1971 (as added by subsection (a)) so that all online platforms submit and maintain data online in a common, machine-readable and publicly accessible format;
 (2)establishing search interface requirements relating to such record, including searches by candidate name, issue, purchaser, and date; and
 (3)establishing the criteria for the safe harbor exception provided under paragraph (6) of section 304(k) of such Act (as added by subsection (a)).
 (c)ReportingNot later than 2 years after the date of the enactment of this Act, and biannually thereafter, the Chairman of the Federal Election Commission shall submit a report to Congress on—
 (1)matters relating to compliance with and the enforcement of the requirements of section 304(k) of the Federal Election Campaign Act of 1971, as added by subsection (a);
 (2)recommendations for any modifications to such section to assist in carrying out its purposes; and (3)identifying ways to bring transparency and accountability to political advertisements distributed online for free.
						117.Preventing contributions, expenditures, independent expenditures, and disbursements for
			 electioneering communications by foreign nationals in the form of online
 advertisingSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121) is amended by adding at the end the following new subsection:
					
						(c)Responsibilities of broadcast stations, providers of cable and satellite television, and online
			 platforms
 (1)Responsibilities describedEach television or radio broadcast station, provider of cable or satellite television, or online platform (as defined in section 304(k)(3)) shall make reasonable efforts to ensure that communications described in section 318(a) and made available by such station, provider, or platform are not purchased by a foreign national, directly or indirectly. For purposes of the previous sentence, a station, provider, or online platform shall not be considered to have made reasonable efforts under this paragraph in the case of the availability of a communication unless the station, provider, or online platform directly inquires from the individual or entity making such purchase whether the purchase is to be made by a foreign national, directly or indirectly.
 (2)Special rules for disbursement paid with credit cardFor purposes of paragraph (1), a television or radio broadcast station, provider of cable or satellite television, or online platform shall be considered to have made reasonable efforts under such paragraph in the case of a purchase of the availability of a communication which is made with a credit card if—
 (A)the individual or entity making such purchase is required, at the time of making such purchase, to disclose the credit verification value of such credit card; and
 (B)the billing address associated with such credit card is located in the United States or, in the case of a purchase made by an individual who is a United States citizen living outside of the United States, the individual provides the television or radio broadcast station, provider of cable or satellite television, or online platform with the United States mailing address the individual uses for voter registration purposes.. 
				118.Independent study on media literacy and online political content consumption
 (a)Independent studyNot later than 30 days after the date of enactment of this Act, the Federal Election Commission shall commission an independent study and report on media literacy with respect to online political content consumption among voting-age Americans.
 (b)ElementsThe study and report under subsection (a) shall include the following: (1)An evaluation of media literacy skills, such as the ability to evaluate sources, synthesize multiple accounts into a coherent understanding of an issue, understand the context of communications, and responsibly create and share information, among voting-age Americans.
 (2)An analysis of the effects of media literacy education and particular media literacy skills on the ability to critically consume online political content, including political advertising.
 (3)Recommendations for improving voting-age Americans’ ability to critically consume online political content, including political advertising.
 (c)DeadlineNot later than 270 days after the date of enactment of this Act, the entity conducting the study and report under subsection (a) shall submit the report to the Commission.
 (d)Submission to CongressNot later than 30 days after receiving the report under subsection (c), the Commission shall submit the report to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate, together with such comments on the report as the Commission considers appropriate.
 (e)Definition of media literacyThe term media literacy means the ability to— (1)access relevant and accurate information through media;
 (2)critically analyze media content and the influences of media; (3)evaluate the comprehensiveness, relevance, credibility, authority, and accuracy of information;
 (4)make educated decisions based on information obtained from media and digital sources; (5)operate various forms of technology and digital tools; and
 (6)reflect on how the use of media and technology may affect private and public life. IIClosing Loopholes Allowing Spending by Foreign Nationals in Elections 201.Clarification of prohibition on participation by foreign nationals in election-related activities (a)Clarification of prohibitionSection 319(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)) is amended—
 (1)by striking or at the end of paragraph (1); (2)by striking the period at the end of paragraph (2) and inserting ; or; and
 (3)by adding at the end the following new paragraph:  (3)a foreign national to direct, dictate, control, or directly or indirectly participate in the decision making process of any person (including a corporation, labor organization, political committee, or political organization) with regard to such person’s Federal or non-Federal election-related activity, including any decision concerning the making of contributions, donations, expenditures, or disbursements in connection with an election for any Federal, State, or local office or any decision concerning the administration of a political committee..
 (b)Certification of ComplianceSection 319 of such Act (52 U.S.C. 30121), as amended by section 117, is further amended by adding at the end the following new subsection:
					
 (d)Certification of compliance required prior to carrying out activityPrior to the making in connection with an election for Federal office of any contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication by a corporation, labor organization (as defined in section 316(b)), limited liability corporation, or partnership during a year, the chief executive officer of the corporation, labor organization, limited liability corporation, or partnership (or, if the corporation, labor organization, limited liability corporation, or partnership does not have a chief executive officer, the highest ranking official of the corporation, labor organization, limited liability corporation, or partnership), shall file a certification with the Commission, under penalty of perjury, that a foreign national did not direct, dictate, control, or directly or indirectly participate in the decision making process relating to such activity in violation of subsection (a)(3), unless the chief executive officer has previously filed such a certification during that calendar year..
 (c)Effective dateThe amendments made by this section shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act.
				202.Clarification of application of foreign money ban to certain disbursements and activities
 (a)Application to disbursements to Super PACsSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking the semicolon and inserting the following: , including any disbursement to a political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or any disbursement to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions);.
 (b)Conditions under which corporate PACs may make contributions and expendituresSection 316(b) of such Act (52 U.S.C. 30118(b)) is amended by adding at the end the following new paragraph:
					
 (8)A separate segregated fund established by a corporation may not make a contribution or expenditure during a year unless the fund has certified to the Commission the following during the year:
 (A)Each individual who manages the fund, and who is responsible for exercising decisionmaking authority for the fund, is a citizen of the United States or is lawfully admitted for permanent residence in the United States.
 (B)No foreign national under section 319 participates in any way in the decisionmaking processes of the fund with regard to contributions or expenditures under this Act.
 (C)The fund does not solicit or accept recommendations from any foreign national under section 319 with respect to the contributions or expenditures made by the fund.
 (D)Any member of the board of directors of the corporation who is a foreign national under section 319 abstains from voting on matters concerning the fund or its activities..
				203.Audit and report on illicit foreign money in Federal elections
 (a)In generalTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section:
					
						319A.Audit and report on disbursements by foreign nationals
							(a)Audit
 (1)In generalThe Commission shall conduct an audit after each Federal election cycle to determine the incidence of illicit foreign money in such Federal election cycle.
 (2)ProceduresIn carrying out paragraph (1), the Commission shall conduct random audits of any disbursements required to be reported under this Act, in accordance with procedures established by the Commission.
 (b)ReportNot later than 180 days after the end of each Federal election cycle, the Commission shall submit to Congress a report containing—
 (1)results of the audit required by subsection (a)(1); (2)an analysis of the extent to which illicit foreign money was used to carry out disinformation and propaganda campaigns focused on depressing turnout among rural communities and the success or failure of these efforts, together with recommendations to address these efforts in future elections;
 (3)an analysis of the extent to which illicit foreign money was used to carry out disinformation and propaganda campaigns focused on depressing turnout among African-American and other minority communities and the success or failure of these efforts, together with recommendations to address these efforts in future elections;
 (4)an analysis of the extent to which illicit foreign money was used to carry out disinformation and propaganda campaigns focused on influencing military and veteran communities and the success or failure of these efforts, together with recommendations to address these efforts in future elections; and
 (5)recommendations to address the presence of illicit foreign money in elections, as appropriate. (c)DefinitionsAs used in this section:
 (1)The term Federal election cycle means the period which begins on the day after the date of a regularly scheduled general election for Federal office and which ends on the date of the first regularly scheduled general election for Federal office held after such date.
 (2)The term illicit foreign money means any disbursement by a foreign national (as defined in section 319(b)) prohibited under such section..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to the Federal election cycle that began during November 2018, and each succeeding Federal election cycle.
				204.Prohibition on contributions and donations by foreign nationals in connections with ballot
			 initiatives and referenda
 (a)In generalSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking election and inserting the following: election, including a State or local ballot initiative or referendum.
 (b)Effective dateThe amendment made by this section shall apply with respect to elections held in 2020 or any succeeding year.
				205.Expansion of limitations on foreign nationals participating in political advertising
 (a)Disbursements describedSection 319(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)) is amended— (1)by striking or at the end of subparagraph (B); and
 (2)by striking subparagraph (C) and inserting the following:  (C)an expenditure;
 (D)an independent expenditure; (E)a disbursement for an electioneering communication (within the meaning of section 304(f)(3));
 (F)a disbursement for a communication which is placed or promoted for a fee on a website, web application, or digital application that refers to a clearly identified candidate for election for Federal office and is disseminated within 60 days before a general, special or runoff election for the office sought by the candidate or 30 days before a primary or preference election, or a convention or caucus of a political party that has authority to nominate a candidate for the office sought by the candidate;
 (G)a disbursement for a broadcast, cable or satellite communication, or for a communication which is placed or promoted for a fee on a website, web application, or digital application, that promotes, supports, attacks or opposes the election of a clearly identified candidate for Federal, State, or local office (regardless of whether the communication contains express advocacy or the functional equivalent of express advocacy);
 (H)a disbursement for a broadcast, cable, or satellite communication, or for any communication which is placed or promoted for a fee on an online platform (as defined in section 304(k)(3)), that discusses a national legislative issue of public importance in a year in which a regularly scheduled general election for Federal office is held, but only if the disbursement is made by a covered foreign national described in section 304(j)(3)(C); or
 (I)a disbursement by a covered foreign national described in section 304(j)(3)(C) to compensate any person for internet activity that promotes, supports, attacks or opposes the election of a clearly identified candidate for Federal, State, or local office (regardless of whether the activity communication contains express advocacy or the functional equivalent of express advocacy);.
 (b)Effective dateThe amendments made by this section shall apply with respect to disbursements made on or after the date of the enactment of this Act.
				206.Prohibiting establishment of corporation to conceal election contributions and donations by foreign
			 nationals
 (a)ProhibitionChapter 29 of title 18, United States Code is amended by adding at the end the following:  612.Establishment of corporation to conceal election contributions and donations by foreign nationals (a)OffenseIt shall be unlawful for an owner, officer, attorney, or incorporation agent of a corporation, company, or other entity to establish or use the corporation, company, or other entity with the intent to conceal an activity of a foreign national (as defined in section 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121)) prohibited under such section 319.
 (b)PenaltyAny person who violates subsection (a) shall be imprisoned for not more than 5 years, fined under this title, or both..
 (b)Table of sectionsThe table of sections for chapter 29 of title 18, United States Code, is amended by inserting after the item relating to section 611 the following:
					
						
							612. Establishment of corporation to conceal election contributions and donations by foreign
			 nationals..
				IIIDeterring Foreign Interference in Elections
			ADeterrence under Federal Election Campaign Act of 1971
 301.Restrictions on exchange of campaign information between candidates and foreign powersSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121), as amended by section 117 and section 201(b), is further amended by adding at the end the following new subsection:
					
						(e)Restrictions on exchange of information between candidates and foreign powers
							(1)Treatment of offer to share nonpublic campaign material as solicitation of contribution from
 foreign nationalIf a candidate or an individual affiliated with the campaign of a candidate, or if a political committee or an individual affiliated with a political committee, provides or offers to provide nonpublic campaign material to a covered foreign national or to another person whom the candidate, committee, or individual knows or has reason to know will provide the material to a covered foreign national, the candidate, committee, or individual (as the case may be) shall be considered for purposes of this section to have solicited a contribution or donation described in subsection (a)(1)(A) from a foreign national.
 (2)DefinitionsIn this subsection, the following definitions apply: (A)The term candidate means an individual who seeks nomination for, or election to, any Federal, State, or local public office.
 (B)The term covered foreign national has the meaning given such term in section 304(j)(3)(C). (C)The term individual affiliated with a campaign means, with respect to a candidate, an employee of any organization legally authorized under Federal, State, or local law to support the candidate’s campaign for nomination for, or election to, any Federal, State, or local public office, as well as any independent contractor of such an organization and any individual who performs services on behalf of the organization, whether paid or unpaid.
 (D)The term individual affiliated with a political committee means, with respect to a political committee, an employee of the committee as well as any independent contractor of the committee and any individual who performs services on behalf of the committee, whether paid or unpaid.
 (E)The term nonpublic campaign material means, with respect to a candidate or a political committee, campaign material that is produced by the candidate or the committee or produced at the candidate or committee’s expense or request which is not distributed or made available to the general public or otherwise in the public domain, including polling and focus group data and opposition research, except that such term does not include material produced for purposes of consultations relating solely to the candidate’s or committee’s position on a legislative or policy matter..
				302.Clarification of standard for determining existence of coordination between campaigns and outside
 interestsSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)) is amended by adding at the end the following new paragraph:
					
 (10)For purposes of paragraph (7), an expenditure or disbursement may be considered to have been made in cooperation, consultation, or concert with, or coordinated with, a person without regard to whether or not the cooperation, consultation, or coordination is carried out pursuant to agreement or formal collaboration.. 
				303.Prohibition on provision of substantial assistance relating to contribution or donation by foreign
			 nationals
 Section 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121), as amended by section 117, section 201(a), section 201(b), and section 301, is further amended—
 (1)in subsection (a)— (A)by striking or at the end of paragraph (2);
 (B)by striking the period at the end of paragraph (3) and inserting ; or; and (C)by adding at the end the following:
							
 (4)a person to knowingly provide substantial assistance to another person in carrying out an activity described in paragraph (1), (2), or (3).
								; and
 (2)by adding at the end the following new subsections:  (f)Knowingly described (1)In generalFor purposes of subsection (a)(4), the term knowingly means actual knowledge, constructive knowledge, awareness of pertinent facts that would lead a reasonable person to conclude there is a substantial probability, or awareness of pertinent facts that would lead a reasonable person to conduct a reasonable inquiry to establish—
 (A)with respect to an activity described in subsection (a)(1), that the contribution, donation, expenditure, independent expenditure, or disbursement is from a foreign national;
 (B)with respect to an activity described in subsection (a)(2), that the contribution or donation solicited, accepted, or received is from a foreign national; and
 (C)with respect to an activity described in subsection (a)(3), that the person directing, dictating, controlling, or directly or indirectly participating in the decision making process is a foreign national.
 (2)Pertinent factsFor purposes of paragraph (1), pertinent facts include, but are not limited to, that the person making the contribution, donation, expenditure, independent expenditure, or disbursement, or that the person from whom the contribution or donation is solicited, accepted, or received, or that the person directing, dictating, controlling, or directly or indirectly participating in the decision making process—
 (A)uses a foreign passport or passport number for identification purposes; (B)provides a foreign address;
 (C)uses a check or other written instrument drawn on a foreign bank, or by a wire transfer from a foreign bank, in carrying out the activity; or
 (D)resides abroad. (g)Substantial assistance definedAs used in this section, the term substantial assistance means, with respect to an activity prohibited by paragraph (1), (2), or (3) of subsection (a), involvement with an intent to facilitate successful completion of the activity..
					BProhibiting Deceptive Practices and Preventing Voter Intimidation
 311.Short titleThis subtitle may be cited as the Deceptive Practices and Voter Intimidation Prevention Act of 2019. 312.Prohibition on deceptive practices in Federal elections (a)ProhibitionSubsection (b) of section 2004 of the Revised Statutes (52 U.S.C. 10101(b)) is amended—
 (1)by striking No person and inserting the following:  (1)In generalNo person; and
 (2)by inserting at the end the following new paragraphs:  (2)False statements regarding Federal elections (A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 90 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person—
 (i)knows such information to be materially false; and (ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5).
 (B)Information describedInformation is described in this subparagraph if such information is regarding— (i)the time, place, or manner of holding any election described in paragraph (5); or
 (ii)the qualifications for or restrictions on voter eligibility for any such election, including— (I)any criminal penalties associated with voting in any such election; or
 (II)information regarding a voter's registration status or eligibility. (3)False statements regarding public endorsements (A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 90 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate, or cause to be communicated, a materially false statement about an endorsement, if such person—
 (i)knows such statement to be false; and (ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5).
 (B)Definition of materially falseFor purposes of subparagraph (A), a statement about an endorsement is materially false if, with respect to an upcoming election described in paragraph (5)— (i)the statement states that a specifically named person, political party, or organization has endorsed the election of a specific candidate for a Federal office described in such paragraph; and
 (ii)such person, political party, or organization has not endorsed the election of such candidate. (4)Hindering, interfering with, or preventing voting or registering to voteNo person, whether acting under color of law or otherwise, shall intentionally hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in paragraph (5).
 (5)Election describedAn election described in this paragraph is any general, primary, run-off, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Commissioner from a Territory or possession..
						(b)Private right of action
 (1)In generalSubsection (c) of section 2004 of the Revised Statutes (52 U.S.C. 10101(c)) is amended— (A)by striking Whenever any person and inserting the following:
								
 (1)Whenever any person; and (B)by adding at the end the following new paragraph:
								
 (2)Any person aggrieved by a violation of subsection (b)(2), (b)(3), or (b)(4) may institute a civil action for preventive relief, including an application in a United States district court for a permanent or temporary injunction, restraining order, or other order. In any such action, the court, in its discretion, may allow the prevailing party a reasonable attorney’s fee as part of the costs..
							(2)Conforming amendments
 (A)Subsection (e) of section 2004 of the Revised Statutes (52 U.S.C. 10101(e)) is amended by striking subsection (c) and inserting subsection (c)(1). (B)Subsection (g) of section 2004 of the Revised Statutes (52 U.S.C. 10101(g)) is amended by striking subsection (c) and inserting subsection (c)(1).
							(c)Criminal penalties
 (1)Deceptive actsSection 594 of title 18, United States Code, is amended— (A)by striking Whoever and inserting the following:
								
 (a)IntimidationWhoever; (B)in subsection (a), as inserted by subparagraph (A), by striking at any election and inserting at any general, primary, run-off, or special election; and
 (C)by adding at the end the following new subsections:  (b)Deceptive acts (1)False statements regarding Federal elections (A)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, within 90 days before an election described in subsection (e), by any means, including by means of written, electronic, or telephonic communications, to communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person—
 (i)knows such information to be materially false; and (ii)has the intent to mislead voters, or the intent to impede or prevent another person from exercising the right to vote in an election described in subsection (e).
 (B)Information describedInformation is described in this subparagraph if such information is regarding— (i)the time or place of holding any election described in subsection (e); or
 (ii)the qualifications for or restrictions on voter eligibility for any such election, including— (I)any criminal penalties associated with voting in any such election; or
 (II)information regarding a voter's registration status or eligibility. (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both.
										(c)Hindering, interfering with, or preventing voting or registering To vote
 (1)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to intentionally hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in subsection (e).
 (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both.
 (d)AttemptAny person who attempts to commit any offense described in subsection (a), (b)(1), or (c)(1) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit.
 (e)Election describedAn election described in this subsection is any general, primary, run-off, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Commissioner from a Territory or possession..
 (2)Modification of penalty for voter intimidationSection 594(a) of title 18, United States Code, as amended by paragraph (1), is amended by striking fined under this title or imprisoned not more than one year and inserting fined not more than $100,000, imprisoned for not more than 5 years. (3)Sentencing guidelines (A)Review and amendmentNot later than 180 days after the date of enactment of this Act, the United States Sentencing Commission, pursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of any offense under section 594 of title 18, United States Code, as amended by this section.
 (B)AuthorizationThe United States Sentencing Commission may amend the Federal Sentencing Guidelines in accordance with the procedures set forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had not expired.
 (4)Payments for refraining from votingSubsection (c) of section 11 of the Voting Rights Act of 1965 (52 U.S.C. 10307) is amended by striking either for registration to vote or for voting and inserting for registration to vote, for voting, or for not voting.
						313.Corrective action
					(a)Corrective action
 (1)In generalIf the Attorney General receives a credible report that materially false information has been or is being communicated in violation of paragraphs (2) and (3) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 312(a), and if the Attorney General determines that State and local election officials have not taken adequate steps to promptly communicate accurate information to correct the materially false information, the Attorney General shall, pursuant to the written procedures and standards under subsection (b), communicate to the public, by any means, including by means of written, electronic, or telephonic communications, accurate information designed to correct the materially false information.
 (2)Communication of corrective informationAny information communicated by the Attorney General under paragraph (1)— (A)shall—
 (i)be accurate and objective; (ii)consist of only the information necessary to correct the materially false information that has been or is being communicated; and
 (iii)to the extent practicable, be by a means that the Attorney General determines will reach the persons to whom the materially false information has been or is being communicated; and
 (B)shall not be designed to favor or disfavor any particular candidate, organization, or political party.
							(b)Written procedures and standards for taking corrective action
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall publish written procedures and standards for determining when and how corrective action will be taken under this section.
 (2)Inclusion of appropriate deadlinesThe procedures and standards under paragraph (1) shall include appropriate deadlines, based in part on the number of days remaining before the upcoming election.
 (3)ConsultationIn developing the procedures and standards under paragraph (1), the Attorney General shall consult with the Election Assistance Commission, State and local election officials, civil rights organizations, voting rights groups, voter protection groups, and other interested community organizations.
 (c)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as may be necessary to carry out this subtitle.
					314.Reports to Congress
 (a)In generalNot later than 180 days after each general election for Federal office, the Attorney General shall submit to Congress a report compiling all allegations received by the Attorney General of deceptive practices described in paragraphs (2), (3), and (4) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 312(a), relating to the general election for Federal office and any primary, run-off, or a special election for Federal office held in the 2 years preceding the general election.
					(b)Contents
 (1)In generalEach report submitted under subsection (a) shall include— (A)a description of each allegation of a deceptive practice described in subsection (a), including the geographic location, racial and ethnic composition, and language minority-group membership of the persons toward whom the alleged deceptive practice was directed;
 (B)the status of the investigation of each allegation described in subparagraph (A); (C)a description of each corrective action taken by the Attorney General under section 4(a) in response to an allegation described in subparagraph (A);
 (D)a description of each referral of an allegation described in subparagraph (A) to other Federal, State, or local agencies;
 (E)to the extent information is available, a description of any civil action instituted under section 2004(c)(2) of the Revised Statutes (52 U.S.C. 10101(c)(2)), as added by section 312(b), in connection with an allegation described in subparagraph (A); and
 (F)a description of any criminal prosecution instituted under section 594 of title 18, United States Code, as amended by section 3(c), in connection with the receipt of an allegation described in subparagraph (A) by the Attorney General.
							(2)Exclusion of certain information
 (A)In generalThe Attorney General shall not include in a report submitted under subsection (a) any information protected from disclosure by rule 6(e) of the Federal Rules of Criminal Procedure or any Federal criminal statute.
 (B)Exclusion of certain other informationThe Attorney General may determine that the following information shall not be included in a report submitted under subsection (a):
 (i)Any information that is privileged. (ii)Any information concerning an ongoing investigation.
 (iii)Any information concerning a criminal or civil proceeding conducted under seal. (iv)Any other nonpublic information that the Attorney General determines the disclosure of which could reasonably be expected to infringe on the rights of any individual or adversely affect the integrity of a pending or future criminal investigation.
 (c)Report made publicOn the date that the Attorney General submits the report under subsection (a), the Attorney General shall also make the report publicly available through the Internet and other appropriate means.
					CInadmissibility and Deportability of Aliens Engaging in Improper Election Interference
				321.Inadmissibility and deportability of aliens engaging in improper interference in United States
			 elections
 (a)InadmissibilitySection 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) is amended by adding at the end the following:
						
 (H)Improper interference in a United States electionAny alien who a consular officer, the Secretary of Homeland Security, the Secretary of State, or the Attorney General knows, or has reasonable grounds to believe, is seeking admission to the United States to engage in improper interference in a United States election, or has engaged in improper interference in a United States election, is inadmissible.
							.
 (b)DeportabilitySection 237(a) of such Act (8 U.S.C. 1227(a)) is amended by adding at the end the following:  (8)Improper interference in a United States electionAny alien who has engaged, is engaged, or at any time after admission engages in improper interference in a United States election is deportable..
 (c)DefinitionSection 101(a) of such Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:  (53)The term improper interference in a United States election means conduct by an alien that—
								(A)
 (i)violates Federal criminal, voting rights, or campaign finance law; or (ii)is performed by any person acting as an agent of or on behalf of a foreign government or criminal enterprise; and
 (B)includes any covert, fraudulent, deceptive, or unlawful act or attempted act, undertaken with the purpose or effect of undermining public confidence in election processes or institutions, or influencing, undermining confidence in, or altering the result or reported result of, a general or primary Federal, State, or local election or caucus, including—
 (i)the campaign of a candidate; or (ii)a ballot measure, including an amendment, a bond issue, an initiative, a recall, a referral, or a referendum.
									. 
					DNotifying States of Disinformation Campaigns by Foreign Nationals 
				331.Notifying States of disinformation campaigns by foreign nationals
 (a)Requiring disclosureIf the Federal Election Commission makes a determination that a foreign national has initiated or has attempted to initiate a disinformation campaign targeted at an election for public office held in a State, the Commission shall notify the State involved of the determination not later than 30 days after making the determination.
 (b)DefinitionsIn this section the term foreign national has the meaning given such term in section 319(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(b)).
					EProhibiting Use of Deepfakes in Election Campaigns
				341.Prohibition on distribution of materially deceptive audio or visual media prior to election
 (a)In generalTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.), as amended by section 203, is further amended by adding at the end the following new section:
						
							325.Prohibition on distribution of materially deceptive media prior to election
 (a)In generalExcept as provided in subsections (b) and (c), a person, political committee, or other entity shall not, within 60 days of a election for Federal office at which a candidate for elective office will appear on the ballot, distribute, with actual malice, materially deceptive audio or visual media of the candidate with the intent to injure the candidate’s reputation or to deceive a voter into voting for or against the candidate.
								(b)Exception
 (1)Required languageThe prohibition in subsection (a) does not apply if the audio or visual media includes— (A)a disclosure stating: “This _____ has been manipulated.”; and
 (B)filled in the blank in the disclosure under subparagraph (A), the term image, video, or audio, as most accurately describes the media. (2)Visual mediaFor visual media, the text of the disclosure shall appear in a size that is easily readable by the average viewer and no smaller than the largest font size of other text appearing in the visual media. If the visual media does not include any other text, the disclosure shall appear in a size that is easily readable by the average viewer. For visual media that is video, the disclosure shall appear for the duration of the video.
 (3)Audio-only mediaIf the media consists of audio only, the disclosure shall be read in a clearly spoken manner and in a pitch that can be easily heard by the average listener, at the beginning of the audio, at the end of the audio, and, if the audio is greater than 2 minutes in length, interspersed within the audio at intervals of not greater than 2 minutes each.
 (c)Inapplicability to certain entitiesThis section does not apply to the following: (1)A radio or television broadcasting station, including a cable or satellite television operator, programmer, or producer, that broadcasts materially deceptive audio or visual media prohibited by this section as part of a bona fide newscast, news interview, news documentary, or on-the-spot coverage of bona fide news events, if the broadcast clearly acknowledges through content or a disclosure, in a manner that can be easily heard or read by the average listener or viewer, that there are questions about the authenticity of the materially deceptive audio or visual media.
 (2)A radio or television broadcasting station, including a cable or satellite television operator, programmer, or producer, when it is paid to broadcast materially deceptive audio or visual media.
 (3)An internet website, or a regularly published newspaper, magazine, or other periodical of general circulation, including an internet or electronic publication, that routinely carries news and commentary of general interest, and that publishes materially deceptive audio or visual media prohibited by this section, if the publication clearly states that the materially deceptive audio or visual media does not accurately represent the speech or conduct of the candidate.
 (4)Materially deceptive audio or visual media that constitutes satire or parody. (d)Civil action (1)Injunctive or other equitable reliefA candidate for elective office whose voice or likeness appears in a materially deceptive audio or visual media distributed in violation of this section may seek injunctive or other equitable relief prohibiting the distribution of audio or visual media in violation of this section. An action under this paragraph shall be entitled to precedence in accordance with the Federal Rules of Civil Procedure.
 (2)DamagesA candidate for elective office whose voice or likeness appears in a materially deceptive audio or visual media distributed in violation of this section may bring an action for general or special damages against the person, committee, or other entity that distributed the materially deceptive audio or visual media. The court may also award a prevailing party reasonable attorney’s fees and costs. This paragraph shall not be construed to limit or preclude a plaintiff from securing or recovering any other available remedy.
 (3)Burden of proofIn any civil action alleging a violation of this section, the plaintiff shall bear the burden of establishing the violation through clear and convincing evidence.
 (e)Rule of constructionThis section shall not be construed to alter or negate any rights, obligations, or immunities of an interactive service provider under section 230 of title 47, United States Code.
 (f)Materially deceptive audio or visual media definedIn this section, the term materially deceptive audio or visual media means an image or an audio or video recording of a candidate’s appearance, speech, or conduct that has been intentionally manipulated in a manner such that both of the following conditions are met:
 (1)The image or audio or video recording would falsely appear to a reasonable person to be authentic. (2)The image or audio or video recording would cause a reasonable person to have a fundamentally different understanding or impression of the expressive content of the image or audio or video recording than that person would have if the person were hearing or seeing the unaltered, original version of the image or audio or video recording..
 (b)Criminal penaltiesSection 309(d)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(d)(1)), as amended by section 103, is further amended by adding at the end the following new subparagraph:
						
 (G)Any person who knowingly and willfully commits a violation of section 325 shall be fined not more than $100,000, imprisoned not more than 5 years, or both..
 (c)Effect on defamation actionFor purposes of an action for defamation, a violation of section 325 of the Federal Election Campaign Act of 1971, as added by subsection (a), shall constitute defamation per se.
					FAssessment of Exemption of Registration Requirements Under FARA for Registered Lobbyists
 351.Assessment of exemption of registration requirements under FARA for registered lobbyistsNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct and submit to Congress an assessment of the implications of the exemption provided under the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.) for agents of foreign principals who are also registered lobbyists under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), and shall include in the assessment an analysis of the extent to which revisions in such Acts might mitigate the risk of foreign government money influencing elections or political processes in the United States.
				IVMiscellaneous Provisions
 401.Effective dates of provisionsEach provision of this Act and each amendment made by a provision of this Act shall take effect on the effective date provided under this Act for such provision or such amendment without regard to whether or not the Federal Election Commission, the Attorney General, or any other person has promulgated regulations to carry out such provision or such amendment.
 402.SeverabilityIf any provision of this Act or any amendment made by this Act, or the application of a provision of this Act or an amendment made by this Act to any person or circumstance, is held to be unconstitutional, the remainder of this Act, and the application of the provisions to any person or circumstance, shall not be affected by the holding.
			
	Passed the House of Representatives October 23, 2019.Cheryl L. Johnson,Clerk
